Citation Nr: 1823197	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  10-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for periodontal disease, to include as secondary to service-connected diabetes.

3.  Entitlement to an evaluation in excess of 20 percent disabling for service-connected diabetes.


REPRESENTATION

Veteran represented by:	Alysandra Pradbury, Representative


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

These matters were previously before the Board in January 2015.  The matters were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's prior remand the claims for entitlement to service connection for hypertension and periodontal disease were developed on a secondary basis to service-connected diabetes.  The Veteran was provided with VA examinations in March 2017.  With regard to hypertension a VA examiner opined that it was "less likely than not that [the Veteran's] diabetes is the cause of his hypertension."  As supporting rationale the examiner stated that "diabetes does not cause essential hypertension" and that the Veteran's "essential hypertension predates his kidney issues" which the examiner rationalized, made it less likely than not that the Veteran's hypertension is due to his diabetes.  With regard to periodontal disease a VA examiner opined that it was less likely than not that the Veteran's gum disease was "proximately due to or the result of the Veteran's [diabetes]."  As supporting rationale the examiner cited that "people whose diabetes is well controlled have NO MORE periodontal disease than persons without disease." 

The Board finds that further development is required as both opinions provided are inadequate and non-responsive to the requested post-remand development.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, neither of the opinions addressed the theory of secondary service connection as due to aggravation.  Additionally, the secondary service connection opinions that were offered as to causation are not adequate as they are not supported adequate rational.  The examiner asserted that there is no causal relationship between diabetes and hypertension without offering any further supporting rationale or explanation.

The examiner's rationale in support for the periodontal disease opinion was focused on the fact that gum disease occurs more often in people with poor blood sugar control, and that there is no more manifestation of periodontal disease in people with well controlled blood sugar as those without diabetes.  The examiner did not specifically offer a rationale directly addressing the Veteran's periodontal disease but rather implied that the Veteran's blood sugar was controlled and therefore there could be no causal relationship.  The examiner also did not comment on the December 2002, October 2007, and February 2008 letters from Dr. A.G., the Veteran's dentist, stating that the Veteran's periodontal condition and loss of teeth "has been greatly exacerbated by his diabetic condition."

Furthermore, the examiner opined, in part, that there was not a causal relationship between the Veteran's hypertension and service-connected diabetes because the Veteran's hypertension predated the Veteran's diabetes pursuant to the recent case, Frost v. Shulkin, 2017 U.S. Vet. App. Claims LEXIS 1747 (Nov. 30, 2017), the United States Court of Appeals for Veterans Claims (Court) held that the mere fact a claimed disability pre-dates the service-connected disability, the Board may not rely on that fact in denying service connection on a secondary basis.

Therefore, in light of the aforementioned, the Board finds that the claims must be remanded for an addendum opinion.

Finally, the Board's prior remand directed the Agency of Original Jurisdiction (AOJ) to take all appropriate action to develop and readajudicate the Veteran's claim for an increased rating of his service-connected diabetes.  A rating decision was issued in April 2015 continuing the Veteran's 20 percent disability rating for diabetes but no further readjudication was conducted.  Therefore, the claim must be remanded as nonresponsive to the Board's prior remand.  Stegall, 11 Vet. App. at 268.  Additionally, as the claim is being remanded and the most recent VA examination of record was conducted in March 2015 the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected diabetes.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner (or, if unavailable, another medical professionals with appropriate expertise) who examined the Veteran in the March 2017 hypertension examination and request an addendum opinion.  The entire claims file should be made available to and reviewed by the examiner.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination. 

Based on review of the record (and examination if conducted), the examiner should address the following:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the hypertension was caused by the Veteran's service-connected diabetes mellitus type II.

The examiner is informed that the fact that hypertension predated diabetes is not dispositive of this question.

(b)  If the answer to (a) is no, is it at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension was aggravated by the Veteran's service-connected diabetes mellitus type II.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale should be provided for all opinions provided.  If any requested opinion cannot be provided without resorting to speculation, court cases require the examiner to explain why the opinion cannot be offered.

2.  After completion of the foregoing, contact the VA examiner (or, if unavailable, another medical professionals with appropriate expertise) who conducted the March 2017 dental examination and request and addendum opinion.  The Veteran's entire claims files should be made available to the examiners for review in connection with the opinion.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should answer the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's periodontal disease was caused by the Veteran's service-connected diabetes mellitus type II.

(b)  If the answer to (a) is no, is it at least as likely as not that the (probability of 50 percent or greater) that the Veteran's periodontal disease was aggravated by the Veteran's service-connected diabetes mellitus type II.

The examiner must specifically address the letters from Dr. A.G. the Veteran's treating dentist.

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A complete rationale should be provided for all opinions provided.  If any requested opinion cannot be provided without resorting to speculation, court cases require the examiner to explain why the opinion cannot be offered.

3.  Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his service-connected diabetes mellitus.  Copies of all pertinent records should be made available to the examiner for review. The examiner is requested to delineate all symptomology associated with, and the current severity of, the bilateral ankle disability. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.

The examiner is specifically requested to address any regulations of the Veteran's activity attributable to his diabetes mellitus, type II.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Thereafter, readjudicate the claims.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




